SCHWARTZER & MCPHERSON LAW FIRM

2850 South Jones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12662-ab| Doc 161 Entered 04/12/19 16:47:08 Page 1 of 10

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122
E-Mail:bkt`llin s s-mlaw.com
Attorneysfor Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re: Case No. BK-S-18-12662-ABL

MEDIZONE INTERNATIONAL, INC., Chapter 7

Debtor_ TRUSTEE’S REPLY To
oBJECTIoN To

APPLICATION To EMPLoY
MEYERS LAW GRoUP, P.C., As
sPECIAL LITIGATION CoUNSEL
PURSUANT To 11 U.s.C. §327(¢)

Hearing Date: April 18, 2019
Hearing Time: 11:00 a.m.

 

 

 

LENARD E. SCHWAERTZER, Chapter 7 Trustee (the “I_rust£”) for the above-captioned
bankruptcy case, by and through his counsel, Schwartzer & McPherson Law Firrn, replies to the
portions of the Objectz`on to Applz'cation to Employ Meyers Law Group, P.C., as Specz'al Litigation
Counsel Pursuant to 11 U.S. C. §32 7(e) and (B) Motz`onfor Approval of Amena'ed Settlement
Agreement (the “Objection”) [ECF No. 160] filed by David Dodd, David Esposito and Philip
Theodore (the “Ob]'ectors”) that relate to the Trustee’S pending employment application [ECF No.
154] for the Meyers Law Group, P.C., as follows:

The Objectors are contesting the Trustee’s Application to Employ Meyers Law Group,
P.C., as Specz`al Litigation Counsel Pursuant to 11 U.S.C. §327(e) (the “Employment
Application”) [ECF No. 154] because they assert the Meyers Law Group, P.C. (“M_ey_er_s”) is
“conilicted from representing the Chapter 7 Trustee because he also represents the Marshalls.”

The Obj ectors provided an affidavit supporting their version of the history between the

parties, but they have not cited any case law, rule or statute supporting their objection to

Page 1 of 6

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South jones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308

Tel: (702) 228-7590 ' Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 161 Entered 04/12/19 16:47:08 Page 2 of 10

employment of Meyers. Due to Meyers’ extensive knowledge of the history in case, and his
experience successfully pursuing similar claims in other bankruptcy cases, it is understandable the
Objectors would hope to preemptiver disqualify Meyers.

A. Trustee will not Employ Meyers for Claims Against Marshalls

The Trustee and Meyers agree that Meyers will not represent the Trustee pursuing any
claims against the Marshalls, and that any claims the Trustee may bring against the Marshalls will
be prosecuted by separate special counsel or the Trustee’s general counsel. Meyers is aware that
no litigation may be commenced against the Objectors or any other party in the name of the
Trustee without the Trustee’s prior authorization, and that all litigation action will be monitored by
the Trustee to ensure Meyers’ actions do not conflict with the interests of the bankruptcy estate.

To avoid any concerns or ambiguity, the Order approving the Employment Application, if
granted, will include an express limitation that Meyers is excluded from representing the Trustee
in any claims against the Marshalls, A copy of a Revised Proposed Order is attached to this Reply
as Exhibit “3.”

B. Purported Claims against Marshalls are not Defense to Trustee’s Claims

The Objectors suggest they intend to defend themselves against any claims brought by the
Trustee by alleging “gross misconduct” by the Marshalls, but this suggestion is not a sufficient
basis to disqualify Meyers from employment as special litigation counsel to the Trustee.

First, any purported claims against the Marshalls for malfeasance as officers of the Debtor,
as the Objectors suggest, would belong to the Debtor’s estate, not to the Objectors. The Trustee
has not decided to pursue any such claims against the Marshalls to date, and the Objectors did not
identify any such claims in the Debtor’s schedules that they prepared and filed [ECF No. 1].

Even if the Trustee were to determine that such claims against the Marshalls exist and were
cost-effective to pursue, such claims against the Marshalls could not be asserted by the Objectors
as a defense against claims from the Trustee, and therefore their allegation of Meyers’ conflict

based on their professed intention to assert those claims in their defense is legally unfounded
/ / /
/ / /

Page 2 of 6

 

SCHWARTZER & MCPHERSON LAW FIRM

Las Vegas, chada 89146-5308
Tel: (702) 228-7590 ' Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 161 Entered 04/12/19 16:47:08 Page 3 of 10

Second, even if the Objectors had standing to prosecute the Debtor’s estate’s supposed
claims against the Marshalls, they could not do so in any lawsuit brought by the Trustee against
the Objectors. Any lawsuit brought by the Trustee would be based on the Objectors’ breach of
fiduciary duty, malfeasance or similar tortious conduct by the Objectors in their capacities as
officers and directors of the debtor. If the Objectors are proven to have breached their fiduciary
duty to the debtor, it would obviously not be a defense to allege that someone else, whether the
Marshalls or others, had also breached such a duty in an unrelated way. The Objectors would not
be able to escape or offset liability for their breaches simply by arguing, or even proving, that
someone else breached their duty as well. Thus, the Objectors would have no basis for bringing a
claim against the Marshalls in defense of a lawsuit brought by the Trustee against the Objectors.
For this reason as well, the Objectors’ allegation of conflict, based on a claim against the
Marshalls that could not be inserted into the Trustee’s lawsuit against the Obj ectors in any event,
is without merit.

C. Interests of the Trustee and the Marshalls are Aligned

The Objectors are not contending that Meyers holds any interest adverse to the estate, The
Obj ectors instead argue that Meyers represents an interest adverse to the estate, namely creditors
Ed and J ill Marshall. The Marshalls’ interests are not adverse to the bankruptcy estate with
respect to the matter for which Meyers will be employed as special counsel. The Trustee’s interest
in pursuing the Subj ect Claims against the Obj ectors and/or other parties is clearly aligned with
the interests of the Marshalls and Meyers since a recovery will benefit the bankruptcy estate
without any additional expense to the estate. If the Trustee determines it is appropriate to pursue
claims against the Marshalls, then separate counsel (or the Trustee’s general counsel) will be
tasked with such work.

ll U.S.C. §327(0) specifically states that a professional is not disqualified for employment
“solely because of such person’s employment by or representation of a creditor” unless there is (1)
an objection by another creditor or the United States Trustee, and (2) if there is an actual conflict
of interest. 11 U.S.C. §327(0)(emphasis added).

/ / /

Page 3 of 6

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South Jones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308

Tel: (702) 228-7590 ' Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 161 Entered 04/12/19 16:47:08 Page 4 of 10

“In other words, if it is plausible that the representation of another interest may cause the
[trustee]'s attorneys to act differently than they would without that other representation, then they
have a conflict and an interest adverse to the estate.” In re Arochem, 181 B.R. 693, 700 (Bankr.D.
Conn. 1995). As the Ninth Circuit noted in Stoumbos v. Kilimnik, 988 F.2d 949, (9th Cir. 1993):

Section 327(0) allows the appointment of counsel to represent the
trustee, even where counsel represents a creditor, where the court
finds no “actual conflict of interest.” Reasoning by analogy to
section 327(e), several courts have held that, where the trustee
seeks to appoint counsel only as “special counsel” for a specific
matter, there need only be no conflict between the trustee and
counsel's creditor client with respect to the specific matter itself;
Fondiller v. Robertson (ln re Fondiller), 15 B.R. 890, 892 (Bankr.
9th Cir.1981), appeal dismissed, 707 F.2d 441 (9th Cir.1983); see
also Altenberg v. Schiffer (In re Sallv Shops, Inc.), 50 B.R. 264, 266
(Bankr.E.D.Pa.l985) (following Fondiller). Here, with respect to the
Kilimnik preference action, the interests of Cabot and the trustee
coincide: if money is recovered for the estate, Cabot's pro rata
recovery will ultimately be greater.

Stournbos v. Kilimnik, 988 F.2d 949, 964 (9th Cir. 1993)

Meyers’ representation of the Marshalls will not cause Meyers to act differently as special
counsel than if Meyers did not also represent the Marshalls. Meyers will be retained by the
Trustee to investigate and pursue the Subject Claims. If Meyers recovers assets as special counsel
and enlarges the estate, the Marshalls will ultimately receive a greater distribution in the case.
Meyers does not represent an interest adverse to the estate because both the Marshalls and the
bankruptcy estate share the same goals with respect to the matters for which Meyers will be
retained. See Stoumbos v Kilimnik, 988 F.2d 949, 964 (9th Cir. 1993)(finding no conflict existed
when trustee sought to employ an attorney Who also represented a creditor because the interests of
the bankruptcy estate and the creditor client were aligned).

D. Objectors Have Only Suggested Potential Conflict, Not Actual Conflict

11 U.S.C. §327(c) only prohibits employment in the face of an actual conflict. If potential

litigation targets could block employment of a trustee’s proposed special counsel simply by

suggesting potential conflicts, they could effective block any attempts by a trustee to employ

Page 4 of 6

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South ]oncs Bou|evard, Suite 1

Las chas, Nevada 89146-5308
Tel: (702) 228-7590 ' Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 161 Entered 04/12/19 16:47:08 Page 5 of 10

special counsel. The Trustee and Meyers have disclosed the payment arrangement and
“connections” between the Trustee, the Marshalls and Meyers for purposes of this analysis.

To the extent a potential claim against the Marshalls becomes an actual viable claim, and
creates an actual conflict for Meyers, then 11 U.S.C. §328(c) provides a mechanism for interested
parties to object to the payment of any fees to Meyers and for this Court to deny payment. See
Neben & Starrett. Inc. v. Chartwell Fin. Corp. (In re Park_Helena Corp.), 63 F.3d 877, 880 (9th
Cir.1995). On this issue, 11 U.S.C. §328(c) states in pertinent part:

Except as provided in section 327(0), 327(e), or 1107(b) of this title,

the court may deny allowance of compensation for services and
reimbursement of expenses of a professional person employed under
section 327 or 1103 of this title if, at any time during such
professional person’s employment under section 327 or 1103 of
this title, such professional person is not a disinterested person,
or represents or holds an interest adverse to the interest of the
estate with respect to the matter on which such professional person
is employed.

A potential conflict does not constitute a basis to deny employment of creditors’ counsel as
special litigation counsel. The pertinent circumstances and “connections” have been fully
disclosed and there is no actual conflict. In the event a situation arises that places Meyers in actual
conflict, then the situation will be reevaluated, and the Court may deny payment of fees from
estate property pursuant to §328(c).

CONCLUSION

For these reasons, and as set forth in the Employment Application, the Trustee requests
authorization to engage the MEYERS LAW GROUP, P.C., as special litigation counsel to the
Trustee nunc pro tunc to January 29, 2019, on a contingency fee basis for the purpose of
investigating and, if deemed appropriate, prosecuting the Subj ect Claims pursuant to the terms set
forth with more particularity in the Contingency Fee Agreement attached to the Employment
Application as Exhibit “1.”

/ / /
/ / /

///

Page 5 of 6

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South Jones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 161 Entered 04/12/19 16:47:08 Page 6 of 10

A revised proposed form of Order is attached to this Reply as Exhibit “3.”
DATED: April 12, 2019.

/s/ Jason A. lmes

Jason A. Imes, Esq.

Schwartzer & McPherson Law Firm

2850 South Jones Boulevard, Suite l

Las Vegas, Nevada 89146

Attorneysfor Lenara' E. Schwartzer, Trustee

Page 6 of 6

 

Case 18-12662-ab| Doc 161 Entered 04/12/19 16:47:08 Page 7 of 10

EXHIBIT 3

SCHWARTZER & MCPHERSON LAW FIRM

2850 South Jones Boulevard, Suite l

Las Vegas, Nevada 89146-5308

Tei; (702)228-7590- Fax: (702) 892-0122

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12662-ab| Doc 161 Entered 04/12/19 16:47:08 Page 8 of 10

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite l

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122
E-Mail:bkfilings@s-mlaw.com

Attorneys for Lenard E. Schwartzer, Trustee
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re: Case No. BK-S-18-12662-ABL

MEDIZONE INTERNATIONAL, lNC., Chapter 7

Debtor_ [ REVISED PRoPosED]

oRDER GRANTING
APPLICATIoN To EMPLoY
MEYERS LAW GRoUP, P.C., As
sPECIAL LITIGATIoN CoUNsEL
PURSUANT To 11 U.s.C. §327(¢)

Hearing Date: April 18, 2019
Hearing Time: 11:00 a.m.

 

 

 

The Trustee’s Application to Employ Meyers Law Group, P.C., as Special Litigation
Counsel Pursuant to 11 U.S. C. §32 7(e) (the “ pplication”) [ECF No. _] having come before
this Court on the 18th day of April, 2019; Lenard E. Schwartzer, Chapter 7 Trustee (the “M”) '1
appearing by and through his counsel, Jason A. lmes., Esq., of the Schwartzer & McPherson Law
Firm; other counsel appearing as noted on the record; the Court having reviewed the Application,
there being no opposition filed, and the Court being satisfied that proposed special litigation

counsel, MEYERS LAW GROUP, P.C., represents no interest adverse to the Trustee or the estate

Page l of 3

 

SCHWARTZER & McPHERsoN LAW FIRM

2850 South Jones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308

Tel= (702)228-7590- Fax; (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 161 Entered 04/12/19 16:47:08 Page 9 of 10

of the debtor in this matter, that its employment is necessary and would be in the best interests of
the estate; the Court having made its findings of fact and conclusions of law upon the record
which are incorporated herein pursuant to Federal Rules of Bankruptcy Procedure 9014(0) and
7052, and for good cause appearing,

IT IS HEREBY ORDERED that the Trustee’s Application is GRANTED; and

IT IS FURTHER ORDERED that the Trustee is authorized to employ the MEYERS
LAW GROUP, P.C., as special litigation counsel to the Trustee nunc pro tunc to January 29,
2019, pursuant to ll U.S.C. §§ 327(e) and 328(a) on a contingency fee basis for the purpose of
investigating and, if deemed appropriate, prosecuting the Subject Claims as described in the
Application [ECF No. _] pursuant to the terms set forth with more particularity in the
Contingency Fee Agreement attached to this Order as Exhibit “1;”

IT IS FURTHER ORDERED that the MEYERS LAW GROUP, P.C., shall not represent
the Trustee in any action against Edwin G. Marshall, J ill C. Marshall or AsepticSure Scientific,
LLC.

IT IS SO ORDERED.

Submitted by:

 

Jason A. Imes, Esq.

Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146

Attorneys for Trustee

Page 2 of 3

 

SCHWARTZER & MCFHERSON LAW FIRM

2850 South Jones Boulcvard, Suite 1

Las Vegas, Nevada 89146-5308

Tcl; (702)228_7590- Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 161 Entered 04/12/19 16:47:08 Page 10 of 10

LR 9021 CERTIFICATION

In accordance with LR 9021, counsel submitting this document certifies that the order
accurately reflects the court’s ruling and that (check one):

l:] The court waived the requirement of approval under LR 9021(b)(1).

l:l No party appeared at the hearing or filed an objection to the motion.

m I have delivered a copy of this proposed order to all counsel who appeared
at the hearing, and any unrepresented parties who appeared at the hearing, and each
has approved or disapproved the order, or failed to respond, as indicated below:

[j I certify that this is a case under Chapter 7 or 13, that l have served a copy

of this order with the motion pursuant to LR 9014(g), and that no party has
objection to the form or content of the order.

 

.1 ason A. Imes, Esq.
SCHWARTZER & McPHERsoN LAW FIRM

###

Page 3 of 3

 

